
	
		II
		110th CONGRESS
		2d Session
		S. 3414
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2008
			Mr. Menendez (for
			 himself, Mrs. Murray,
			 Mr. Kennedy, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To recapture family-sponsored and
		  employment-based immigrant visas lost to bureaucratic delays and to prevent
		  losses of family-sponsored and employment-based immigrant visas in the future,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Visa Efficiency and E-Verify Extension
			 Act of 2008.
		2.Recapture of immigrant visas lost to
			 bureaucratic delay
			(a)Worldwide level of employment-based
			 immigrantsSection 201(d) of
			 the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to read as
			 follows:
				
					(d)Worldwide level of employment-based
				immigrants
						(1)In generalThe worldwide level of employment-based
				immigrants under this subsection for a fiscal year is equal to the sum
				of—
							(A)140,000, plus
							(B)the number computed under paragraph (2),
				plus
							(C)the number computed under paragraph
				(3).
							(2)Unused visa numbers from previous fiscal
				yearThe number computed
				under this paragraph for a fiscal year is the difference, if any,
				between—
							(A)the worldwide level of employment-based
				immigrant visas established for the previous fiscal year; and
							(B)the number of visas actually issued under
				section 203(b), subject to this subsection, during the previous fiscal
				year.
							(3)Unused visa numbers from fiscal years 1992
				through 2007The number
				computed under this paragraph is the difference, if any, between—
							(A)the difference, if any, between—
								(i)the sum of the worldwide levels of
				employment-based immigrant visas established for each of fiscal years 1992
				through 2007; and
								(ii)the number of visas actually issued under
				section 203(b), subject to this subsection, during such fiscal years;
				and
								(B)the number of unused visas from fiscal
				years 1992 through 2007 that were issued after fiscal year 2007 under section
				203(b), subject to this
				subsection.
							.
			(b)Worldwide level of family-sponsored
			 immigrantsSection 201(c) of
			 the Immigration and Nationality Act (8 U.S.C. 1151(c)) is amended to read as
			 follows:
				
					(c)Worldwide level of family-sponsored
				immigrants
						(1)In general
							(A)Base levelSubject to subparagraph (B), the worldwide
				level of family-sponsored immigrants under this subsection for a fiscal year is
				equal to—
								(i)480,000 minus the number computed under
				paragraph (2), plus
								(ii)the sum of—
									(I)the number computed under paragraph (3),
				plus
									(II)the number computed under paragraph
				(4).
									(B)MinimumIn no case shall the number computed under
				subparagraph (A)(i) be less than 226,000.
							(2)Number of certain aliens not subject to
				direct numerical limitationsThe number computed under this paragraph
				for a fiscal year is the number of aliens described in subparagraph (A) or (B)
				of subsection (b)(2) who were issued immigrant visas or who otherwise acquired
				the status of an alien lawfully admitted to the United States for permanent
				residence in the previous fiscal year.
						(3)Unused visa numbers from previous fiscal
				yearThe number computed
				under this paragraph for a fiscal year is the difference, if any,
				between—
							(A)the worldwide level of family-sponsored
				immigrant visas established for the previous fiscal year; and
							(B)the number of visas actually issued under
				section 203(a), subject to this subsection, during the previous fiscal
				year.
							(4)Unused visa numbers from fiscal years 1992
				through 2007The number
				computed under this paragraph is the difference, if any, between—
							(A)the difference, if any, between—
								(i)the sum of the worldwide levels
				family-sponsored immigrant visas established for fiscal years 1992 through
				2007; and
								(ii)the number of visas actually issued under
				section 203(a), subject to this subsection, during such fiscal years;
				and
								(B)the number of unused visas from fiscal
				years 1992 through 2007 that were issued after fiscal year 2007 under section
				203(a), subject to this
				subsection.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect 60 days after the date of the enactment of this
			 Act.
			3.Extension of the Conrad State 30
			 ProgramSubsection (c) of
			 section 220 of the Immigration and Nationality Technical Corrections Act of
			 1994 (Public Law 103–416; 8 U.S.C. 1182 note) is amended by striking
			 June 1, 2008 and inserting June 1, 2013.
		4.Special immigrant nonminister religious
			 worker program
			(a)RegulationsNot later than December 31, 2008, the
			 Secretary of Homeland Security shall issue final regulations to eliminate or
			 reduce fraud related to the granting of special immigrant status for special
			 immigrants described in subclause (II) or (III) of section 101(a)(27)(C)(ii) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)).
			(b)ExtensionSubclause (II) and subclause (III) of
			 section 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(27)(C)(ii)) are amended by striking October 1, 2008,
			 both places such term appears and inserting October 1,
			 2011,.
			(c)ReportNot later than September 30, 2010, the
			 Inspector General of the Department of Homeland Security shall submit to
			 Congress a report on the effectiveness of the regulations described in
			 subsection (a).
			5.Extension of the Basic Pilot
			 ProgramSection 401(b) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note) is amended by striking 11-year period and inserting
			 16-year period.
		6.Protection of Social Security
			 Administration programs
			(a)Funding under agreementEffective for fiscal years beginning on or
			 after October 1, 2008, the Commissioner of Social Security and the Secretary of
			 Homeland Security shall enter into and maintain an agreement which
			 shall—
				(1)provide funds to the Commissioner for the
			 full costs of the responsibilities of the Commissioner under section 404 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note), including (but not limited to)—
					(A)acquiring, installing, and maintaining
			 technological equipment and systems necessary for the fulfillment of the
			 responsibilities of the Commissioner under such section 404, but only that
			 portion of such costs that are attributable exclusively to such
			 responsibilities; and
					(B)responding to individuals who contest a
			 tentative nonconfirmation provided by the basic pilot confirmation system
			 established under such section;
					(2)provide such funds quarterly in advance of
			 the applicable quarter based on estimating methodology agreed to by the
			 Commissioner and the Secretary (except in such instances where the delayed
			 enactment of an annual appropriation may preclude such quarterly payments);
			 and
				(3)require an annual accounting and
			 reconciliation of the actual costs incurred and the funds provided under the
			 agreement, which shall be reviewed by the Office of Inspector General of the
			 Social Security Administration and the Department of Homeland Security.
				(b)Continuation of employment verification in
			 absence of timely agreementIn any case in which the agreement required
			 under subsection (a) for any fiscal year beginning on or after October 1, 2008,
			 has not been reached as of October 1 of such fiscal year, the latest agreement
			 between the Commissioner and the Secretary of Homeland Security providing for
			 funding to cover the costs of the responsibilities of the Commissioner under
			 section 404 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1324a note) shall be deemed in effect on an interim basis for
			 such fiscal year until such time as an agreement required under subsection (a)
			 is subsequently reached, except that the terms of such interim agreement shall
			 be modified by the Director of the Office of Management and Budget to adjust
			 for inflation and any increase or decrease in the volume of requests under the
			 basic pilot confirmation system. In any case in which an interim agreement
			 applies for any fiscal year under this subsection, the Commissioner and the
			 Secretary shall, not later than October 1 of such fiscal year, notify the
			 Committee on Ways and Means, the Committee on the Judiciary, and the Committee
			 on Appropriations of the House of Representatives and the Committee on Finance,
			 the Committee on the Judiciary, and the Committee on Appropriations of the
			 Senate of the failure to reach the agreement required under subsection (a) for
			 such fiscal year. Until such time as the agreement required under subsection
			 (a) has been reached for such fiscal year, the Commissioner and the Secretary
			 shall, not later than the end of each 90-day period after October 1 of such
			 fiscal year, notify such Committees of the status of negotiations between the
			 Commissioner and the Secretary in order to reach such an agreement.
			7.GAO study of basic pilot confirmation
			 system
			(a)In generalAs soon as practicable after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct a study regarding erroneous tentative nonconfirmations under the basic
			 pilot confirmation system established under section 404(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note).
			(b)Matters To be studiedIn the study required under subsection (a),
			 the Comptroller General shall determine and analyze—
				(1)the causes of erroneous tentative
			 nonconfirmations under the basic pilot confirmation system;
				(2)the processes by which such erroneous
			 tentative nonconfirmations are remedied; and
				(3)the effect of such erroneous tentative
			 nonconfirmations on individuals, employers, and Federal agencies.
				(c)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General shall submit the results of
			 the study required under subsection (a) to the Committee on Ways and Means and
			 the Committee on the Judiciary of the House of Representatives and the
			 Committee on Finance and the Committee on the Judiciary of the Senate.
			8.GAO study of effects of basic pilot program
			 on small entities
			(a)In generalNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committees on the Judiciary of the United States House of
			 Representatives and the Senate a report containing the Comptroller General’s
			 analysis of the effects of the basic pilot program described in section 403(a)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1324a note) on small entities (as defined in section 601 of title 5,
			 United States Code). The report shall detail—
				(1)the costs of compliance with such program
			 on small entities;
				(2)a description and an estimate of the number
			 of small entities enrolled and participating in such program or an explanation
			 of why no such estimate is available;
				(3)the projected reporting, recordkeeping and
			 other compliance requirements of such program on small entities;
				(4)factors that impact small entities’
			 enrollment and participation in such program, including access to appropriate
			 technology, geography, entity size, and class of entity; and
				(5)the steps, if any, the Secretary of
			 Homeland Security has taken to minimize the economic impact of participating in
			 such program on small entities.
				(b)Direct and indirect effectsThe report shall cover, and treat
			 separately, direct effects (such as wages, time, and fees spent on compliance)
			 and indirect effects (such as the effect on cash flow, sales, and
			 competitiveness).
			(c)Specific contentsThe report shall provide specific and
			 separate details with respect to—
				(1)small businesses (as defined in section 601
			 of title 5, United States Code) with fewer than 50 employees; and
				(2)small entities operating in States that
			 have mandated use of the basic pilot program.
				
